Name: Commission Regulation (EEC) No 587/93 of 12 March 1993 amending the code of a products in Regulation (EEC) No 1332/92 introducing specific measures for table olives
 Type: Regulation
 Subject Matter: marketing;  plant product;  agricultural structures and production; NA;  EU finance;  trade policy
 Date Published: nan

 Avis juridique important|31993R0587Commission Regulation (EEC) No 587/93 of 12 March 1993 amending the code of a products in Regulation (EEC) No 1332/92 introducing specific measures for table olives Official Journal L 061 , 13/03/1993 P. 0041 - 0041 Finnish special edition: Chapter 3 Volume 48 P. 0182 Swedish special edition: Chapter 3 Volume 48 P. 0182 COMMISSION REGULATION (EEC) No 587/93 of 12 March 1993 amending the code of a product in Regulation (EEC) No 1332/92 introducing specific measures for table olivesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3208/89 (2), and in particular Article 2 (1) thereof, Whereas Article 3 (1) of Council Regulation (EEC) No 1332/92 (3) provides that specific aid is to be granted to groups or associations thereof of producers of table olives falling within certain codes of the combined nomenclature; whereas one of these codes was amended by Commission Regulation (EEC) No 2505/92 (4); whereas that Article should be adapted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1332/92 is hereby amended as follows: The CN code 'ex 2001 90 80' in Article 3 (1) is replaced by '2001 90 65'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 34, 9. 2. 1979, p. 2. (2) OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 145, 27. 5. 1992, p. 1. (4) OJ No L 267, 14. 9. 1992, p. 1.